
	
		II
		110th CONGRESS
		2d Session
		S. 3580
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To assure the safety of expeditionary
		  facilities, infrastructure, and equipment supporting United States military
		  operations overseas. 
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Safe Facilities and Equipment
			 for American Troops Overseas Act.
		2.Safety of expeditionary facilities,
			 infrastructure, and equipment supporting United States military operations
			 overseasIn order to assure
			 the safe utilization by the Armed Forces of expeditionary facilities,
			 infrastructure, and equipment supporting United States military operations
			 overseas, the Secretary of Defense shall certify to the congressional defense
			 committees, by not later than March 30, 2009, that each of the following
			 actions have been accomplished:
			(1)That generally accepted industry standards
			 for the safety of personnel are incorporated into military regulations
			 establishing requirements for facilities, infrastructure, and equipment,
			 including standards with respect to fire protection and structural integrity,
			 and standards with respect to electrical systems, water treatment, and
			 telecommunication networks.
			(2)That each contract or task or delivery
			 order carried out for the construction, installation, repair, maintenance, or
			 operation of expeditionary facilities for the Armed Forces overseas
			 incorporates generally accepted industry standards for the safety of personnel
			 utilizing such facilities.
			(3)That the standards required under
			 paragraphs (1) and (2) apply in all current and future United States military
			 operations overseas.
			
